Citation Nr: 1726295	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-47 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to service connected migraine headaches.  

3.  Entitlement to service connection for a stroke.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010, May 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a VA Central Office hearing in March 2017.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Veteran additionally perfected an appeal as to the issues of entitlement to an earlier effective date for the award of service connection for migraine headaches, as well as service connection for a low back disability, a left hand and wrist disability, a left arm disability, a right knee disability, and phimosis/circumcision.  However, he withdrew his appeal as to those issues prior to certification of the present appeal to the Board.  Therefore, those issues are no longer in appellate status.  See 38 C.F.R. § 20.204 (2016).

The Veteran has claimed entitlement to service connection for PTSD, depression, anxiety and memory loss.  The record documents assessment of delusional disorder, paranoid type, as well, and history reflects other diagnoses.  As such, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disability, including as secondary to service connected migraine headaches, entitlement to service connection for a stroke, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a mental condition and he did not perfect an appeal of this decision.

2.  The evidence received since the April 2003 rating decision is new and material, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying the Veteran's claim of entitlement to service connection for a mental condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Since the April 2003 rating decision new and material evidence to reopen the claim for service connection of a mental condition has been received and the claim  is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In an April 2003 rating decision, the RO denied the Veteran's claim for service connection of a mental condition.  The RO denied the claim, finding that there was no basis in the available evidence of record to establish service connection, and that the condition was not caused, incurred or aggravated in service.  At the time of the rating, the evidence consisted of the Veteran's service treatment records, treatment records from the Washington, DC VA Medical Center (VAMC), the Richmond, VA VAMC, records from Chesterfield Mental Health dated March 1999 to June 2002, and treatment records from Arlington Mental Health dated September 1995 to October 2002.  

The Veteran initiated an appeal of the April 2003 rating decision by filing a Notice of Disagreement (NOD).  In July 2004, the RO issued a Statement of the Case (SOC); however, the Veteran did not perfect his appeal by submitting a Substantive Appeal (VA Form 9) or its equivalent.  The Veteran did not perfect an appeal of this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received, however.  In particular, the Board notes that the Veteran now claims that he has psychiatric disability caused or aggravated by service connected migraines.  A November 2010 VA neurologist's letter suggests exacerbation of psychiatric disability by service-connected migraine headaches.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and raises a reasonable possibility of substantiating the claim on a secondary basis, the claim is reopened.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a mental condition, and the claim is reopened; to this extent only is the appeal granted.


REMAND

In May 2016, the Veteran was afforded a VA examination to address the etiology of his claimed psychiatric disability, to include as secondary to the service-connected migraine headaches.  The examination resulted in assessment of a delusional disorder, persecutory type, which is an assessment documented elsewhere in the record.  The examiner noted that the Veteran reported depression from the migraines, which are notably rated at 50 percent disabling.  However, the examiner concluded that the Veteran did not meet the criteria for diagnosis of depression, and that the symptoms of delusional disorder represented a distinct psychiatric illness.  She also concluded that the delusional disorder was not caused or aggravated by migraine headaches.  She reasoned that "[t]here is  no evidence that the Veteran's Delusional Disorder is caused by or secondary to migraine headaches; there is no evidence that the Delusional Disorder has been aggravated by migraine headaches."  She also endorsed that the Veteran clearly and unmistakably had a psychiatric disability prior to entering service, not aggravated therein, but provided no rationale for that statement.  Notably, the Veteran's entrance examination reflects a normal clinical psychiatric examination.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The May 2016 examination report requires clarification.  The examiner stated that there was no evidence of causation or aggravation of the psychiatric disability by the service-connected migraine headaches.  However, as noted above, there is a November 2010 VA neurology opinion that suggests aggravation.  The examiner did not address this evidence, and it thus appears that the offered opinions were not fully informed.  Stefl, supra.  It is also unclear to the Board whether the examiner meant to endorse that the Veteran had a psychiatric disability prior to entering service.  Accordingly, the opinion is returned for an addendum.  38 C.F.R. § 4.2.

Review of the record shows a long-standing history of migraines, with assessment of a remote right parieto-temporal stroke in September 2010, associated with temporary neurapraxia of the left upper extremity.  Evidence has been submitted suggesting that the Veteran's migraine headaches cause or aggravate the stroke as a "risk factor."  See November 2010 VA neurologist's statement.  However, the evidence also indicates that the stroke is related to nonservice-connected hypertension.  See September 30, 2010 VA neurology note.  

In October 2014 a VA examiner concluded that it was less likely than not that the service-connected migraines caused the stroke, noting that the Veteran had long-standing history of migraines and a history of stroke in 2010.  The examiner reasoned that the migraine and stroke were independent conditions with different pathways, and concluded that the stroke was not related to the migraines.  The examiner did not address aggravation.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

A review of the record discloses that there are relevant VA vocational rehabilitation records.  The RO requested these records in September 2014, and received an apparent negative response to its request, with the RO being directed to contact a number in Washington, DC.  The pertinent adjudications following this response show that the AOJ apparently considered the VA Vocational/Counseling file.  However, after reviewing the record, the Board is unable to discern the presence of any such records.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  Upon remand, these records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In a statement dated in March 2011, the Veteran stated that he had been treated at a Vet Center, although he did not specify the location of that facility.  Upon remand, the Veteran should be asked to identify the location of his Vet Center treatment, and assist VA where necessary in obtaining any Vet Center records.  Id.  

Lastly, in March 2017, the Veteran submitted 10 pages of medical records from the Washington, DC VAMC dated February 22, 2017.  The records appear to be incomplete, suggesting the presence of relevant outstanding evidence.  Upon remand, up-to-date VA records should be sought.  Id.  

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the name and location of the Vet Center at which he has received treatment.  Appropriate efforts should be made to obtain and associate with the case file any further medical records identified and authorized for release, where necessary, by the Veteran.

Regardless of the response from the Veteran, attempt to obtain the Veteran's VA Vocational Rehabilitation records, and any VA medical records not currently associated with the claims file and associate them with VBMS, particularly any records from the Washington, DC VAMC.

All actions to obtain the records should be documented.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e) and given an opportunity to provide them.

2.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner who conducted the May 2016 VA psychiatric examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  After a review of the claims file, the examiner must respond to the following questions and provide a full statement of the basis for any conclusion(s) reached:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disability that existed prior to his entry into active duty?  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

b)  If the examiner concludes that the evidence does not clearly and unmistakably show that the Veteran had a psychiatric disability prior to entrance, the examiner is asked to address the following:  

   i)  Is it at least as likely as not (a probability of 50 
percent or greater) that any diagnosed psychiatric disability is etiologically related to service or had its onset during the Veteran's period of active military service?
   
ii)  Alternatively, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability is due to or caused by service-connected migraine headaches, or is it at least as likely as not (a probability of 50 percent or greater) that that any diagnosed psychiatric disability is aggravated beyond the natural progress by the service-connected migraine headaches?  

If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.  

A full and complete rationale for all opinions expressed is required.

3.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner who conducted the October 2014 VA examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  After a review of the claims file, the author of the examiner must respond to the following questions and provide a full statement of the basis for any conclusion(s) reached:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's stroke was aggravated beyond the natural progress by the service-connected migraine headaches?  

If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.  A full and complete rationale for all opinions expressed is required.

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


